DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-16 are directed to an abstract idea of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a method and system, which is a statutory category of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
The claims recite a judicial exception.
Claim 1 recites a system for wagering on a path of a player or object in a field of play during a single play of a live event through at least one of an augmented reality or virtual reality device, comprising: 
a wagering network that hosts in-play wagering on live sporting events; 
at least one of a virtual reality or augmented reality device; 
a live sporting event, wherein the live sporting event is displayed through the device; 
wherein at least two wagers are provided by the wagering network for a single play in the live event and available wagers are filtered by the point of view of the at least one virtual reality or augmented reality device; 
a placement of an initial wager based on at least one of the at least two wagers provided at least one additional wager is provided based on movement of one or more elements in the live event that is contingent upon the initial wager being correct; 
a placement of a second wager based on a predicted movement of the one or more elements in the live action event; and 
a comparison of a predicted movement of the one or more elements to an actual movement made in the live event and payment for a successful wager.

The claim limitations (as underlined above) are steps of organizing human activity. 
According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example wagering on a path or field in a field of play by a user) may fall within this grouping. 

The claim limitations (as underlined) recite that a host game is initiated and a wager associated with a player is received. The steps of playing a wagering game and managing a wagering game is step of a fundamental economic principle or practice and also step of managing social activities. The abstract idea of organizing human activity includes managing interaction between people including social activities. Therefore, the claim recite an abstract idea of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-16 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-16 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. 

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recites additional limitation of a computer system. These limitations are not positively claimed to be part of the claimed system. Assuming that they were part of the claims system, these limitations in combination with the user terminal is used to transmit and storing (retrieving and providing steps, identify and display information (event information, location, selection options, prizes). 

The courts have ruled that storing data in a database and retrieving data from a database is well-known conventional and routine functions of a computer as indicated below.
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

The steps of identifying events, identifying and displaying available outcomes, providing selection options, are steps of presenting offers. The courts have ruled that a computer to present offers is well-known, routine and convention, or insignificant extra solution activity. 
Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellenby et al (US 6,031,545).
Regarding claim 1: Ellenby et al discloses a system for wagering on a path of a player or object in a field of play during a single play of a live event through at least one of an augmented reality or virtual reality device (see figure 4; column  5, lines 2-30, showing the computer within the Brighteyes unit 45 can input images from the real world from the lens assembly and augment, delete, and substitute information in graphical form before presenting the augmented composite images to the user at the display), comprising: a wagering network that hosts in-play wagering on live sporting events (see column 23, lines 9-25, showing the Real Money sub-Panel gives the user the choice of betting real money, in states where this is legal of course, or "Fun Money” by way of a switch set to one or the other); at least one of a virtual reality or augmented reality device (see column 12, lines 5-12, showing by looking into the display of their Brighteyes system with the device pointed in the direction of interest, the Action Date System could instruct the units to shade the left field as defined by a particular set of coordinates); a live sporting event, wherein the live sporting event is displayed through the device (see column 3, line 6-9, showing it is a further object of the invention to provide a vision system for viewing a live baseball game where images from the game are augmented with a computer); wherein at least two wagers are provided by the wagering network for a single play in the live event and available wagers are filtered by the point of view of the at least one virtual reality or augmented reality device (see figure 4; column 24, lines 27-60, showing the animated sequence would be down loaded from the Transaction Data System 48 and the unit would block out all present players and replace them with images generated by the computer); a placement of an initial  wager based on at least one of the at least two wagers provided at least one additional wager is provided based on movement of one or more: elements in the live event that is contingent upon the initial wager being correct (see column 18, lines 43-61, showing when a team is designated Coach depending on whether that team is batting or fielding, would explain the defensive alignment of the fielders or predict the probable offensive strategy of the team); a placement of a second wager based on a predicted movement of the one or more elements in the live action event ( see column 23, lines 7-8, showing the "Interactive" sub-panels allow the user to try and predict what is going to happen during the game); and a comparison of a predicted movement of the one or more elements to an actual movement made in the live event and payment for a successful wager (see column 24, lines 6-26, showing the "Predict Score" sub-Panel allows the player to try and predict the final outcome of the game, the winning pitcher and the player that drives in the winning run). 

Regarding claim 2: Ellenby et al discloses wherein the one or more elements comprise one or more players participating in the live event or one or more objects used to participate in the live event (see column 11, lines 5-10, showing with systems of the invention it is possible to combine images from other time periods onto live images of real scenes. Historic recordings can be played-back with live scene and also, computer generated "futuristic” scenes can be combined onto real images).

Regarding claim 3: Ellenby et al discloses wherein a successful wager is determined based on a derivation of the predicted movement to the actual movement (see column 24, lines 6-26, showing the "Predict Score" sub-Panel allows the player to try and predict the final outcome of the game, the winning pitcher and the player that drives in the winning run).

Regarding claim 4: Ellenby et al discloses wherein the derivation of the predicted movement to the actual movement provides one or more odds multipliers for the second wager (see column 24, lines 6-26, showing the selected score would be entered as the prediction. The score prediction could be changed for the first three innings, with lower and lower odds, and at the end of the third would be fixed).

Regarding claim 5: Ellenby et al discloses wherein the odds multipliers are tiered based upon the derivation of the predicted movement to the actual movement (see column 24, lines 6-26, showing the "Predict Score" sub-Panel allows the player to try and predict the final outcome of the game, the winning pitcher and the player that drives in the winning run. The player may bet on all or some of the options with the same or different amounts as they see fit).

Regarding claim 6: Ellenby et al discloses wherein, if the derivation of the predicted movement to the actual movement is above a predetermined threshold, the second wager is determined to be unsuccessful (see figure 12; column 12, lines 26-54, showing this can be further illustrated by considering a player’s defensive range in a baseball scenario. If we choose a probability threshold of a player responding to a ball in play as a function of position near the player, and indicate where that threshold lies, the limit would surround the player in the shape of some dome like form).

Regarding claim 7: Ellenby et al discloses wherein the filtered wagers are presented based on the point of view of at least one virtual reality or augmented reality device (see figure 4; column 24, lines 27-60, showing the animated sequence would be down loaded from the Transaction Data System 48 and the unit would block out all present players and replace them with images generated by the computer). 

Regarding claim 8: Ellenby et al discloses wherein availability the filtered wagers are determined based on data specific to the live event (see figure 4; column 24, lines 27-60, showing the animated sequence would be down loaded from the Transaction Data System 48 and the unit would block out all
present players and replace them with images generated by the computer).

Regarding claim 9: Ellenby et al discloses wherein the live event is a game and the filtered wagers are associated with players playing the game (see figure 4; column 24, lines 27-60, showing the animated sequence would be down loaded from the Transaction Data System 48 and the unit would block
out all present players and replace them with images generated by the computer).

Regarding claim 10: Ellenby et al discloses an augmented and/or virtual reality wagering device (see figure 4; column 5, lines 2-30; showing the computer within the Brighteyes unit 45°can input images from the real world from the lens assembly and augment, delete, and substitute information in graphical form before presenting the augmented composite images to the user at the display), comprising: a mobile device running augmented and/or virtual reality software (see column 4, lines 4-39, showing an important element of the system is a hand held instrument which the user interacts with is sometimes herein called a "Brighteyes" unit or "hand held unit"); one or more elements participating in a live event (see column 3, lines 6-9, showing it is a further object of the invention to provide a vision system for viewing a live baseball game where images from the game are augmented with a computer); a display of one or more wagering options in augmented and/or virtual reality based on the point of view of the mobile device with respect to the live event and the one or more elements participating in the live event (see figure 4; column 24, lines 27-60, showing the animated sequence would be down loaded from the Transaction Data System 48 and the unit would block out all present players and replace them with images generated by the computer); and a wagering module that facilitates placement of wagers for the live event (see column 23, lines 9-25, showing the Real Money sub-Panel gives the user the choice of betting real money, in states where this is legal of course, or "Fun Money" by way of a switch set to one or the other).

Regarding claim 11: Ellenby et al discloses further comprising an interface to wager on one of more of the one or more of wagering options available (see column 14, lines 13-37, showing Special "windows" -type computer graphical interface objects herein called "Panels" are used in images for
various purposes including information selection, system command and control. A Panel can consist of a list of related information).

Regarding claim 12: Ellenby et al discloses further comprising a display of a first wagering option associated with a first element participating in the live event based on the point of view of the mobile device (see column 4, lines 4-39, showing an important element of the system is a hand held
instrument which the user interacts with is sometimes herein called a “Brighteyes” unit or “hand held unit").

Regarding claim 13: Ellenby et al discloses further comprising a display of a second wagering option associated with the first element participating in the live event, wherein the second wagering option is provided after the first wagering option is selected and a first wager is made (see column 23, lines 7-8, showing the "Interactive" sub-panels allow the user to try and predict what is going to happen during the game).


Regarding claim 14: Ellenby et al discloses wherein the second wagering option comprises a prediction of movement of the first element participating in the live event (see column 24, lines 6-26, showing the "Predict Score” sub-Panel allows the player to try and predict the final outcome of the game, the winning pitcher and the player that drives in the winning run).

Regarding claim 15: Ellenby et al discloses further comprising a successful wager determination for the second wagering option if, following the placement of the second wager, a determination of a derivation of actual movement of the first element participating in the live event to the predicted movement of the first element made in the second wager is less than a predetermined threshold (see figure 12; column  12, lines 26-54, showing this can be further illustrated by considering a players defensive range in a baseball scenario. If we choose a probability threshold of a player responding to a ball in play as a function of position near the player, and indicate where that threshold lies, the limit would surround the player in the shape of some dome like form).

Regarding claim 16: Ellenby et al  discloses further comprising one or more odds multipliers provided for the second wager based on the derivation of the actual movement of the element to the predicted movement of the element (see column 24, lines 6-26, showing the "Predict Score" sub-Panel allows the player to try and predict the final outcome of the game, the winning pitcher and the player that drives in the winning run. The player may bet on all or some of the options with the same or different amounts as they see fit).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571)270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715